United States Court of Appeals
                     For the First Circuit


No. 03-2415

               SAMANTHA J. COMFORT, ETC., ET AL.,

                     Plaintiffs, Appellants,

                               v.

                  LYNN SCHOOL COMMITTEE ET AL.,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on October 20, 2004 is
corrected as follows:

     On page 4, line 9, change "claim" to "claims"

     On page 4, line 10, insert "and Title VI" after "1983"

     On page 20, line 7, insert "and Title VI" after both
     instances of "1983"; change "claim" to "claims"

     On page 20, line 10, insert after "claims" (both in the
     traditional sense and in the sense that they have been
     presented to this court without sufficiently developed
     argumentation)

     On page 48, line 17 — insert "and Title VI" after 1983;
     change "claim" to "claims"; insert footnote 12 signal after
     "claims." to read:

         We note that "[d]iscrimination that violates
         the Equal Protection Clause . . . committed
         by an institution that accepts federal funds
         also constitutes a violation of Title VI."
         Gratz, 539 U.S. at 276 n.23. It follows,
         then, that the denial of school transfers
         based on race violates both Title VI as well
         as section 1983.